         Case 6:17-cv-00323-ADA Document 158 Filed 10/15/19 Page 1 of 8



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


HEATHER ENGLISH, JOE HAWLEY,                      §
ROBIN BROUSSARD,                                  §
            Plaintiffs,                           §            6:17-CV-00323-ADA
                                                  §
v.                                                §
                                                  §
TEXAS FARM BUREAU BUSINESS                        §
CORPORATION, TEXAS FARM                           §
BUREAU CASUALTY INSURANCE                         §
COMPANY, TEXAS FARM BUREAU                        §
MUTUAL INSURANCE COMPANY,                         §
TEXAS FARM BUREAU                                 §
UNDERWRITERS, FARM BUREAU                         §
COUNTY MUTUAL INSURANCE                           §
COMPANY OF TEXAS, SOUTHERN                        §
FARM BUREAU LIFE INSURANCE                        §
COMPANY, TEXAS FARM BUREAU,                       §
            Defendants.                           §

     ORDER DENYING PLAINTIFFS’ MOTION FOR EQUITABLE TOLLING AND TO
            COMPEL DEFENDANTS TO PRODUCE A FULL CLASS LIST
        Before the Court is Plaintiffs Heather English, Joe Hawley, and Robin Broussard’s

(“Plaintiffs”) Motion for Equitable Tolling and to Compel Defendants to Produce a Full Class

List (“Motion”). ECF No. 136. The Court held a hearing on August 28, 2019, to consider the

Motion and subsequent briefing. ECF Nos. 138, 139, 143, 152, 153. For the following reasons,

the Motion is DENIED.

                                     I.      BACKGROUND

        On March 29, 2019, this Court granted Plaintiffs Motion to Certify Class as an FLSA

Collective Action and for Court-Authorized Notice. ECF No. 111. That order, among other

things, conditionally certified the following class:

        All former and current independent contractors of Texas Farm Bureau Casualty
        Insurance Company, Texas Farm Bureau Mutual Insurance Company, Texas
        Farm Bureau Underwriters, Farm Bureau County Mutual Insurance Company of
        Texas, Southern Farm Bureau Life Insurance Company, and Texas Farm Bureau,
         Case 6:17-cv-00323-ADA Document 158 Filed 10/15/19 Page 2 of 8



       who within the past three years have worked in the position of insurance agent in
       the State of Texas.
Id. at 19. The Order did not specify the reference point from which the “past three years” would

be determined. Although this Court acknowledged in the Order that Plaintiffs sought a class list

that reached back three years from the date of the complaint, it did not authorize a class using the

language proposed by Plaintiffs in the original or live complaints, which sought a class list of

insurance agents classified as independent contractors “between November 17, 2014 and the

present.” Compare id. with ECF Nos. 1 ¶ 78; 39 ¶ 101. Instead, the Order adopted the vague

language in the motion for conditional certification. See ECF No. 68 at 2–3.

       Defendants produced a class list on April 12, 2019, that included putative class members

dating back three years from the Court’s order. See ECF No. 115 ¶ 7. Plaintiffs sent out court-

authorized notice on April 22, 2019, based on the information provided in that list. ECF No. 117.

Plaintiffs filed this Motion over two months after the notice was distributed, and after the close

of the notice period, seeking an expanded list of potential class members. Plaintiffs claim the

delay was a result, at least in part, of Defendants’ omission of the start and end dates of the

putative class members or other disclosure of the time-period that the class list covered. Motion

at 3. Defendants dispute that allegation and respond that the cover letter enclosing the class list

and a subsequent phone call between the parties made clear that the list covered the three years

prior to the Court’s order. ECF No. 153 at 1–2 (referencing ECF No. 138 at Ex. A-1).

       During the August 28, 2019 hearing on the Motion, the Court directed Plaintiffs to

identify in the briefing for conditional certification any clear language indicating the class list

should include putative members reaching back three years from complaint rather than the

Court’s order certifying the class. ECF No. 150 at 55–56 (“Tr. at _”). Plaintiffs filed a letter on
         Case 6:17-cv-00323-ADA Document 158 Filed 10/15/19 Page 3 of 8



September 4, 2019, reporting that nothing in the conditional certification briefing explicitly

requested a class that extends back three years from the complaint. ECF No. 152.

       In addition to a class list reaching back three years from the complaint, Plaintiffs ask this

Court to equitably toll the statue of limitations for two distinct periods: the time between the

filing and the resolution of (1) the motions to dismiss; and (2) the motion for conditional

certification. Motion at 5. Plaintiffs suggest equitable tolling is proper to prevent opt-ins from

losing compensable time that they would otherwise be denied as a result of Defendants’ motion

practice. Id. Defendants respond that standard motion practice is not an external obstacle

warranting equitable tolling, and that such relief would effectively give Plaintiffs a “second

notice period.” Response at 3, 7 (emphasis in original). Further, Defendants contend nothing

prevented Plaintiffs from filing for conditional certification while Defendants’ motions were

pending. See id. at 4–6.

                                       II.     DISCUSSION

   A. Plaintiffs’ Have Not Demonstrated the Class List Should Reach Back Three Years
      from the Date of the Complaint
       The Court directed Plaintiffs to identify any clear language in their conditional

certification briefing that indicated they sought a class list reaching back three years from

complaint rather than the Court’s March 29, 2019 order. Tr. at 55–56. The Court stated that, in

the absence of such a statement, it would be unlikely to require Defendants to produce a class list

including putative class members from three years before the date of the complaint. Id. In

accordance with the Court’s request, Plaintiffs filed a letter stating the following:

       The briefing does not state that the class should go back three years from the
       filing of the complaint. The briefing also does not state that the class should go
       back three years from the Court’s order. Without question, Plaintiffs briefing on
       this issue was unclear.
         Case 6:17-cv-00323-ADA Document 158 Filed 10/15/19 Page 4 of 8



ECF No. 152 at 1; see also ECF No. 139 (Plaintiffs admit “Without question, Plaintiffs could

have been clearer in their proposed class language.”). Additionally, Plaintiffs’ decision to change

the proposed class definition from those employed “between November 17, 2014 and the

present” to “the past three years,” while apparently not purposeful in retrospect, could have been

viewed as an intentional change at the time—and at the very least, introduced vagueness when

the Court adopted the latter language.

       The Court embraces the more natural reading of “the past three years” to begin at the date

of the order granting conditional certification rather than a date in the past not referenced

explicitly in the operative motion. This is consistent with other courts in this District and the

Fifth Circuit, which routinely approve a three-year lookback from the date of the order certifying

the class or the date the notices are sent to the putative class. See, e.g., Frazier v. Dallas/Fort

Worth Int’l Airport Bd., 285 F. Supp. 3d 969, 975 (N.D. Tex. 2018) (authorizing notice to

putative class members working for employer within the past three years from the date of

conditional certification); Snively v. Peak Pressure Control, LLC, 174 F. Supp. 3d 953, 963

(W.D. Tex. 2016) (holding that “the three-year limitations period under the FLSA should be

measured from the date notice is issued, rather than the date Plaintiff’s Complaint was filed.”);

Lawton v. Osado Water Transfer Co., LLC, No. MO:15-CV-00189-RAJ, 2016 WL 11586134, at

*2 (W.D. Tex. Sept. 27, 2016) (same); Diaz v. Applied Mach. Corp., No. CV H-15-1282, 2016

WL 3568087, at *10 (S.D. Tex. June 24, 2016) (“[C]lass certification is appropriately limited to

workers employed by defendants up to three years before this court approves the notice.”)

(favorably referencing Tolentino v. C & J Spec-Rent Servs. Inc., 716 F. Supp. 2d 642, 654 (S.D.

Tex. 2010)).
         Case 6:17-cv-00323-ADA Document 158 Filed 10/15/19 Page 5 of 8



       Therefore, the class list in this case is properly limited to individuals working for the

Defendants within the past three years from the date of this Court’s order granting conditional

certification, which was March 29, 2019.

   B. Plaintiffs’ Request for Equitable Tolling is Denied

       The Fifth Circuit counsels equitable tolling “is a narrow exception . . . that should be

applied sparingly.” Sandoz v. Cingular Wireless, L.L.C., 700 F. App’x 317, 320 (5th Cir. 2017)

(per curiam) (internal quotation marks omitted). It applies “only in ‘rare and exceptional

circumstances.’” Teemac v. Henderson, 298 F.3d 452, 457 (5th Cir. 2002) (quoting Davis v.

Johnson, 158 F.3d 806, 811 (5th Cir. 1998)). A district court may exercise its discretion to

equitably toll the statute of limitations in an FLSA case if the plaintiff demonstrates that (1) he

has been pursuing his rights diligently; and (2) some extraordinary circumstance stood in his way

and prevented timely filing. Sandoz, 700 F. App’x at 320 (applying Menominee Indian Tribe of

Wisconsin v. United States, 136 S. Ct. 750, 755 (2016) in the FLSA collective action context).

While only reasonable diligence pursuing rights is required, an “extraordinary circumstance”

cannot be the product of self-inflicted delay; it must result from an “external obstacle to timely

filing . . . beyond [the plaintiff’s] control.” Id. (alteration in original). “The party who invokes

equitable tolling bears the burden of proof.” Teemac, 298 F.3d at 457. Plaintiffs fail to meet that

burden here.

       1. Plaintiffs Have Not Shown That Potential Opt-Ins Diligently Pursued their Rights

       Plaintiffs contend that prospective class members could not have discovered their claims

before the Court approved collective action notices because they were misclassified as

independent contractors, which prevented them from diligently pursuing their rights. But

Plaintiffs offer no support for this proposition. Indeed, the fact that thirty to forty-four plaintiffs
          Case 6:17-cv-00323-ADA Document 158 Filed 10/15/19 Page 6 of 8



opted into this action prior to the distribution of court-authorized notice suggests the opposite:

formal notice was not necessary to discover potential misclassification.1 See Tr. at 27, 32–33.

Although notice undoubtedly helps facilitate discovery of a possible claim, holding that some

potential opt-ins could not discover their claims without court-authorized notice after dozens of

others already did would render equitable tolling the rule rather than the exception in FLSA

misclassification collective actions.

        2. No Extraordinary Circumstances Prevented Timely Filing

        Plaintiffs also fail to establish the existence of any extraordinary circumstances. They

suggest two events outside of their control—Defendants’ filing of dispositive motions and this

Court’s delay in ruling on Plaintiff’s conditional certification motion—warrant equitable tolling

for two periods: (1) the time between the filing and resolution of Defendants’ motions to dismiss;

and (2) the time between the filing and the resolution of the conditional certification motion. A

portion of these periods overlap. The Court does not find either period to be extraordinary.

        As to the first period, nothing prevented potential opt-ins from joining the suit or

initiating a separate suit while the motions were pending. In Sandoz, the Fifth Circuit rejected a

claim that defendant’s litigation strategy was an extraordinary circumstance because “nothing

prevented the Opt-In Plaintiffs from discovering their claims and initiating a suit.” Sandoz, 700

F. App’x at 321; see also Robinson v. RWLS, LLC, No. SA-16-CA-00201-OLG, 2017 WL

1535072, at *2 (W.D. Tex. Mar. 14, 2017) (“The filing of motions to dismiss and inevitable

court delays are part of routine litigation which, by definition, do not equate with extraordinary

circumstances.”). Although the court in Sandoz explicitly left open the possibility that a litigation




1
 Plaintiffs began accumulating additional plaintiffs beginning as early as November 22, 2017—over sixteen months
before conditional certification was granted. See ECF No. 13.
           Case 6:17-cv-00323-ADA Document 158 Filed 10/15/19 Page 7 of 8



strategy could be an extraordinary circumstance, it did not explain what such a finding would

require, and this Court does not believe Defendants’ routine motions here are extraordinary.2

          Here, nothing prevented other insurance agents from discovering or asserting their

claims—as the original three plaintiffs and dozens of others have—by joining this suit or suing

separately.3 Nor did anything prevent Plaintiffs from moving for conditional certification earlier

to send out court-approved notices. Plaintiffs suggest it would have been “irresponsible” for

them to “bet the extraordinary resources to implement the certification and notice phase” while

the motions to dismiss were pending; instead, they chose not to file for conditional certification

until the magistrate judge issued a report and recommendation on one motion to dismiss as to a

single defendant. See Motion at 7–8. Exercising that choice is their prerogative, but it is not an

“external obstacle to timely filing . . . beyond [the plaintiff’s] control.” See Sandoz, 700 F. App’x

at 320.

          As to the second period, the Court does not find the period between the filing and

resolution of the conditional certification motion to warrant tolling. “Courts in the Fifth Circuit

regularly deny motions for equitable tolling when the only justification provided is the delay in

deciding a motion for conditional class certification.” Espinosa v. Stevens Tanker Div., LLC, No.

SA-15-CV-879-XR, 2016 WL 4180027, at *4 (W.D. Tex. Aug. 5, 2016); see also Str aka v.

Methodist Dallas Med. Ctr. Auxiliary, No. 3:16-CV-2192-B, 2018 WL 1609691, at *1 (N.D.

Tex. Apr. 3, 2018). Plaintiffs cite the “longest shut down in U.S. Government history” as

contributing to the length of time it took the Court to rule on the motion. See Motion at 8. This

Court, however, remained open during that period and its work was unaffected—and its ruling


2
  Plaintiffs conceded at the hearing that “[t]hey’re allowed to move to dismiss even if they don’t necessarily think
it’s going to win. . . . [T]here’s nothing they did wrong.” Tr. at 12.
3
  See Sandoz, 700 F. App’x at 321 (“Equitable tolling, however, focuses on whether an external obstacle ‘prevented
timely filing,’ not on whether an external obstacle prevented timely filing in a specific suit.” (emphasis in original)).
         Case 6:17-cv-00323-ADA Document 158 Filed 10/15/19 Page 8 of 8



on conditional certification was quicker than the cases Plaintiffs cite to support their request for

equitable tolling.

                                     III.    CONCLUSION

       Accordingly, IT IS ORDERED that Plaintiffs’ Motion for Equitable Tolling and to

Compel Defendants to Produce a Full Class List [ECF No. 136] is DENIED.

SIGNED this 15th day of October, 2019.




                                      ALAN D ALBRIGHT
                                      UNITED STATES DISTRICT JUDGE
